DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive.
Applicant has amended the claims to recite that the second display area does not overlap with the first display area and the second display area has a fixed position in the television display.
The Examiner notes that both Neufeld and Stallings teach these limitations. Neufeld discloses a first display area 102 and second display area 104 that do not see Figure 1).  Stallings also discloses when a user selects/scrolls to channel 4, the first area is represented by all of the channels outside of the selected channel 4 and the second area is represented by the selected channel 4, which is expanded, does not overlap with the first area and is fixed in the currently selected position.
The Examiner further notes that in regards to independent claims 10 and 19, Neufeld discloses that the second display 104 is above display area 102 and not surrounded by the display area 102.  Further, Stallings in Figure 12 discloses that the display area consisting of all the channels above and below display area 1200 are not to the left and right of display area 1200 and therefore does not surround display area 1200.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Neufeld et al. (U.S. Patent Application Publication 2008/0127262) in view of Stallings et al. (U.S. Patent Application Publication 2015/0020111).
	Referring to claim 1, Neufeld discloses providing an interactive user interface for a television display (see Figure 1), the method comprising displaying a plurality of program items in a first display area (see program section 102 in Figure 1 for displaying a plurality of program items), wherein a selectable one of the program items is highlighted (see item 106 in Figure 1), and simultaneously displaying additional information relating to the highlighting of said program item in a second display area (see window 108 in Figure 1 for displaying additional information based on the highlighted item in program section 102), receiving a command to cause scrolling of the display of program items, and in response thereto, removing said display of additional information while scrolling the display of program items (see Figures 2-3 for selecting a different program in program section 102 and removing the previous information in window 108 and displaying information on the currently highlighted program), wherein the second display area does not overlap with the first display area, and wherein the second display area has a fixed position in the television display (Figure 1 of Neufeld discloses a first display area 102 and second display area 104 that do not overlap and the second display area 104 is in a fixed position).  The Examiner notes that if the user scrolls from Mickey and Friends 
	Neufeld fails to teach that in response to scrolling of the display of program items, removing said display of additional information from the second display area and expanding the display of program items to include the second display area while scrolling the display of program items.
	Stallings discloses that in response to scrolling of the display of program items, removing said display of additional information from the second display area and expanding the display of program items to include the second display area while scrolling the display of program items (see Figure 15 and Paragraphs 0095-0101), wherein the second display area does not overlap with the first display area, and wherein the second display area has a fixed position in the television display (Figure 12 and Paragraphs 0095-0101 of Stallings discloses when a user selects/scrolls to channel 4, the first area is represented by all of the channels outside of the selected channel 4 and the second area is represented by the selected channel 4, which is expanded, does not overlap with the first area and is fixed in the currently selected position).
It would have been obvious to a person of ordinary skill in the art to modify the graphic user interface, as taught by Neufeld, using the program listing expansion functionality, as taught by Neufeld, for the purpose of providing feature efficiencies that may increase the practicality and/or availability of one or more user interface features (see Paragraph 0020).


	Referring to claim 2, Neufeld discloses that the display of the plurality of program items comprises a two-dimensional grid display (see Figure 1).

	Referring to claim 3, Neufeld discloses that the program items comprise pre-recorded or video-on-demand items (see Paragraph 0018).

	Referring to claim 4, Neufeld discloses that different ones of the program items are selectable, and the selected program is highlighted, in response to a directional input of the user (see Figures 1-2 and Paragraph 0057).

	Referring to claim 5, Neufeld discloses that the additional information changes to correspond to the highlighted program (see Figures 1-2).

	Referring to claim 8, Neufeld discloses that the additional information is displayed after scrolling the display program items, relating to a highlighted one of the program items (see Figure 2 for displaying the additional information when a new program is selected).

	Referring to claim 9, Neufeld discloses that the additional information is displayed in a banner at a fixed position (see Figure 2 for the additional information being displayed in banner 108 in the top right corner (fixed position) of the program guide).

	Referring to claims 10-14, see the rejection of claims 1-5, respectively.  The Examiner further notes that in regards to independent claim 10, Neufeld discloses that the second display 104 is above display area 102 and not surrounded by the display area 102.  Further, Stallings in Figure 12 discloses that the display area consisting of all the channels above and below display area 1200 are not to the left and right of display area 1200 and therefore does not surround display area 1200.

	Referring to claims 17-19, see the rejection of claims 8-10, respectively.  The Examiner further notes that in regards to independent claim 19, Neufeld discloses that the second display 104 is above display area 102 and not surrounded by the display area 102.  Further, Stallings in Figure 12 discloses that the display area consisting of all the channels above and below display area 1200 are not to the left and right of display area 1200 and therefore does not surround display area 1200.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Neufeld et al. (U.S. Patent Application Publication 2008/0127262) in view of Stallings et al. (U.S. Patent Application Publication 2015/0020111) in further view of Ikeda et al. (U.S. Patent Application Publication 2012/0293456).
Referring to claim 6, Neufeld and Stallings discloses all the limitations of claim 4, but fails to teach that directional input comprises a swipe gesture on a touch pad.
Ikeda discloses that directional input comprises a swipe gesture on a touch pad (see Paragraphs 0123 and 0166).
It would have been obvious to a person of ordinary skill in the art to modify the input device, as taught by Neufeld and Stallings, using the gesture input functionality, as taught by Ikeda, for the purpose of providing an information input apparatus which has a touch pad and allows, even when an operation is started at any position, the quick input of gesture operations of types without reducing the ease of input (see Paragraph 0016 of Ikeda).


Ikeda discloses that the command to cause scrolling comprises a slide gesture on a touch pad (see Paragraphs 0123 and 0166).
It would have been obvious to a person of ordinary skill in the art to modify the input device, as taught by Neufeld, using the gesture input functionality, as taught by Ikeda, for the purpose of providing an information input apparatus which has a touch pad and allows, even when an operation is started at any position, the quick input of gesture operations of types without reducing the ease of input (see Paragraph 0016 of Ikeda).

	Referring to claims 15-16, see the rejection of claims 6-7, respectively.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


January 10, 2022